Citation Nr: 0029898	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  98-02 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for back strain.  

2.  Entitlement to service connection for varicose veins of 
the left leg.  

3.  Entitlement to service connection for a testicular 
disorder.   


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from July 1955 to February 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The case returns to the Board following a remand to the RO in 
March 1999 for purposes of affording the veteran a hearing.  

The Board construes statements in the veteran's January 1998 
notice of disagreement as a claim for service connection for 
arthritis in the neck.  This issue has not been developed or 
adjudicated by the RO.  Therefore, the Board refers the 
matter to that office for the appropriate action. 


REMAND

The veteran seeks service connection for back strain, 
varicose veins of the left leg, and a testicular disorder.  
In his original claim received in September 1997, he 
indicated that he had received medical care at the VA medical 
center in Oklahoma City, Oklahoma, since 1985.  In an October 
1997 statement, the veteran also related that he received 
treatment at the VA outpatient clinic in Lawton, Oklahoma, as 
well as VA facilities in Los Angeles, California, and Long 
Beach, California.  

Although the veteran submitted some records from the VA 
outpatient clinic in Lawton, there is no indication that the 
RO ever attempted to secure all of the veteran's VA medical 
records.  VA is charged with constructive, if not actual, 
knowledge of evidence generated by VA.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, before the Board may 
address the veteran's claims, it must remand the matter to 
the RO to obtain these medical records.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or private who 
treated the veteran for a back disorder, 
varicose veins or the left leg or a 
testicular disorder.  After securing the 
necessary release, the RO should obtain 
these records.  Any records received 
should be associated with the claims 
folder.

2.  The RO should attempt to obtain the 
veteran's VA medical records from VA 
medical facilities in Oklahoma City, 
Oklahoma, Lawton, Oklahoma, Los Angeles, 
California, and Long Beach, California.  
Any records obtained should be associated 
with the claims folder.   

2.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claims for service connection 
for back strain, varicose veins of the 
left leg, and a testicular disorder.  If 
the disposition remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


